880 F.2d 1322
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Hal Brian STICKNEY, Plaintiff-Appellant,v.Chrysostomos TRIKES; Leland Young, individually and aspolice officers, Defendants,City of Sterling Heights, a Municipal Corporation, Defendant-Appellee.
No. 89-1726.
United States Court of Appeals, Sixth Circuit.
Aug. 4, 1989.

1
Before MERRITT and KENNEDY, Circuit Judges, and NICHOLAS J. WALINSKI, Senior District Judge*.


2
The plaintiff appeals an order granting summary judgment in favor of the defendant city in this civil rights action.  The action remains pending in district court against the individual defendants.  June 30, 1989 this Court directed the plaintiff to state in writing, within 21 days, why the appeal should not be dismissed for lack of an appealable order.  No response has been made.


3
In the absence of certification pursuant to Rule 54(b), Fed.R.Civ.P., an order disposing of fewer than all the claims or parties is generally not appealable.    Solomon v. Aetna Life Ins. Co., 782 F.2d 58, 60 (6th Cir.1986);  William B. Tanner Co. v. United States, 575 F.2d 101, 102 (6th Cir.1978) (per curiam).  No such certification appears to have been made in the instant case.


4
It is therefore ORDERED that this appeal is dismissed sua sponte for lack of a final, appealable order without prejudice to the parties' rights to appeal from a final judgment.  Rule 9(b), Local Rules of the Sixth Circuit Court of Appeals.



*
 The Honorable Nicholas J. Walinski, U.S. Senior District Judge for the Northern District of Ohio, sitting by designation